Title: To George Washington from Thomas Mifflin, 20 August 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phil: 20 Aug. 1793.

Inclosed I transmit, for your information, copies of a letter to the French Consul, informing him of the necessity of the departure of the Citizen Genet within 24 hours; of a letter intimating to him agreably to your desire, that she would be allowed to repair as a merchantman, on condition of dismissing her arms & other military equipments, and of his answer, just received, upon these subjects.
Late last night, however, I recd a letter from the Officer commanding at Mud-Island, informing me, that the Privateer was

attached by a process issuing out of the District Court, and that the Marshall was, likewise, charged with a writ against her Captain. In this situation I thought it expedient to take the opinion of the Att. Gen: of Pena. as to the proper & legal mode of proceeding; & upon his recommendation I now submit the subject to your decision, with all the documents relating to it. I am, Sir, Yr most obedt Hble ser.

Tho. Mifflin

